                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-603-MOC-DCK

 VERONIKA MARTIN,                                     )
                                                      )
                 Plaintiff,                           )
                                                      )
     v.                                               )       ORDER
                                                      )
 A1A MOVERS, LLC, LOMIDZE                             )
 ALEKSADRE, and DIEGO BULLON                          )
 VALLEJO,                                             )
                                                      )
                 Defendants.                          )
                                                      )

          THIS MATTER IS BEFORE THE COURT on the “Motion To Intervene By

Progressive Express Insurance Company” (Document No. 4) filed January 14, 2021. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will grant the motion.

          By the instant motion and supporting memorandum, Progressive Express Insurance

Company states that it provides liability insurance coverage for Defendants A1A Movers, LLC

and Lomidze Aleksadre, and that it should be allowed to intervene as a matter of right on behalf

of these Defendants. See (Document No. 5, p. 1); see also Fed.R.Civ.P. 24(a)(2). This matter

arises from a motor vehicle accident where Plaintiff alleges injury after being struck while riding

in an Uber car by a truck driven by Defendant Aleksadre. Id. At the time of the accident,

Progressive provided insurance coverage to Defendants A1A and Aleksadre. (Document No. 5,

p. 2).




         Case 3:20-cv-00603-MOC-DCK Document 10 Filed 04/12/21 Page 1 of 2
       No response to the pending motion has been filed and the time to do so has lapsed. See

Local Rule 7.1(e). The undersigned notes that since the filing of the motion to intervene,

Progressive’s counsel has been retained to also represent Defendant A1A Movers, LLC. See

(Document Nos. 6, 7, and 8). Although Defendant A1A has not filed a response to the motion, or

otherwise indicated its position, this retention of counsel strongly suggests that Defendant(s)

consent to the motion to intervene.

       IT IS, THEREFORE, ORDERED that the “Motion To Intervene By Progressive Express

Insurance Company” (Document No. 4) is GRANTED.

       IT IS FURTHER ORDERED that Intervenor/Defendant Progressive Express Insurance

Company shall file its Answer on or before April 14, 2021.

       IT IS FURTHER ORDERED that counsel for the parties shall conduct an Initial

Attorney’s Conference on or before April 30, 2021.

       SO ORDERED.



                             Signed: April 12, 2021




                                                  2
      Case 3:20-cv-00603-MOC-DCK Document 10 Filed 04/12/21 Page 2 of 2
